Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 10, 2016

                                      No. 04-15-00761-CR

                                   Christopher Shaun ORTIZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR11043
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER

        The appellant’s pro se motion to abate is denied. The appellant’s brief is due on June 20,
2016.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court